[Cite as State v. Johnson, 2014-Ohio-1875.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                      GEAUGA COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

        Plaintiff-Appellee,                      :
                                                           CASE NO. 2014-G-3200
   - vs -                                        :

CINSEREE JOHNSON,                                :

        Defendant-Appellant.                     :


Criminal Appeal from the Geauga County Court of Common Pleas, Case No. 12 C
000142.

Judgment: Appeal dismissed.


James R. Flaiz, Geauga County Prosecutor, and Nicholas A. Burling, Assistant
Prosecuting Attorney, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH
44024 (For Plaintiff-Appellee).

Cinseree Johnson, pro se, 12450 Merritt Road, Chardon, OH                44024 (Defendant-
Appellant).




THOMAS R. WRIGHT, J.

        {¶1}     A jury found appellant guilty of theft in violation of R.C. 2913.02(A)(1), a

fifth degree felony. The trial court accepted the jury verdict and referred the matter for a

presentence investigation. Appellant has not yet been sentenced.

        {¶2}     It is well established that a judgment of conviction is not a final appealable

order until a sentence is rendered. State v. Donkers, 11th Dist. Portage Nos. 2003-P-
0101, 2003-P-0102, 2003-Ohio-549 at ¶4, citing State v. Chamberlain, 177 Ohio St.

104, 202 N.E.2d 695 (1964).      Because the judgment entry appealed is not a final

appealable order, this court currently lacks jurisdiction to grant relief. Therefore, the

appeal is hereby dismissed. Appellant may appeal to this court once a sentence is

imposed.



TIMOTHY P. CANNON, P.J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                             2